Title: To James Madison from Falvey Frazer, 15 December 1813
From: Frazer, Falvey
To: Madison, James


        
          Fort Washington 15th Decembr 1813.
        
        My Unhappy situation compells me to take the liberty of addressing your excellancey on a subject that I acknowledge myself to be liable to punnishment for the offense committed is that of taking the liberty of going to see my wife in Baltimore without the approbation of My officers the fact is I had made application for leave of absence for a few days prior to My departure from the Fort and was denied consequently hearing of my wifes Violent indisposition and that she was at the point of death induced me to Violate the rules and articles of war but not with an intention to abscoind from service entirely May it Please your Excellencey I have been in the service of the United States for eighteen years and can say with propriety that I was never confined a day before this period which can be proven by Gentlemen of the first rank at the time I was taken prisoner I had everythings prepared for my return to the Fort which can be proven I have during life shewn a disposition to serve my Country and have still, therefore if your excellency will take this into consideration and have me liberated from this Misserable confinement I shall ever endeavour to prove to the Gentleman whoes command I may be under the fidelity I have in serving my country My character may be had from Colo, A. Y Nichols whoes command I have served Under. I am May Please your excellencey at this time confined at Fort Washington and from what I can learn will remain in this deplorable situation all Winter without

providence directs the aid of Some benevolent hand to my assistance therefore with every honorable principal of a soldier I crave your excellancys assistance. I am with due respect to my Country your excellanceys most dutyfull soldier to command
        
          Falvey Frazer
        
      